       Case 4:17-cv-00683-BSM-JTR Document 84 Filed 09/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TIMOTHY SCOTT PERKINS                                                          PLAINTIFF

v.                          CASE NO. 4:17-CV-00683-BSM

DENISE ATWOOD, Sergeant,
Pulaski County Sheriff’s Office, et al.                                    DEFENDANTS

                                          ORDER

        The recommended partial disposition [Doc. No. 83] submitted by United States

Magistrate Judge J. Thomas Ray has been received. No objections have been filed. After

careful review of the record, the partial recommended disposition is adopted in its entirety.

Accordingly, Perkins’s claims against Sean Rogers, Jernicia Gibbs, John Conklin, Anthony

Braxton, Zach Thompson, and Denise Atwood, in their individual capacities may proceed

to jury trial.

        IT IS SO ORDERED this 29th day of September, 2020.




                                                    UNITED STATES DISTRICT JUDGE
